        Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 1 of 16



James Everett Shelton
316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
Jeshelton595@gmail.com

Plaintiff, Pro Se
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETI SHELTON                                  No.     20           1114
316 Covered Bridge Road
King of Prussia, PA 19406
                       Plaintiff
          v.
LIRAZ YAIL LLC, d/b/a LUXURY
COSMETICS SPA BOUTIQUE
160 N. Gulph Road, 2nct Hoor,
King of Prussia, PA 19406
                       Defendant
                                            COMPLAIN!;
        AND NOW, comes Plaintiff, James Everett Shelton, and hereby files this Complaint.

Plaintiff demands a trial by jury, and states as follows:

   1.   Plaintiff James Everett Shelton brings this action under the Telephone Consumer

   Protection Act ("TCPA"), 47 U.S.C. § 227, a federal statute enacted in response to

  widespread public outrage about the proliferation of intrusive, nuisance telemarketing

   practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

                       THE TELEPHONE CONSUMER PROTECTION ACT

   2.   In 1991, Congress enacted the TCP A to regulate the explosive growth of the

   telemarketing industry. In so doing, Congress recognized that "'[u]nrestricted telemarketing ..

   . can be an intrusive invasion of privacy[.]" Telephone Consumer Protection Act of 1991,

   Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

                                                  1
        Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 2 of 16



  3.   The TCP A makes it unlawful "to make any call (other than a call made for emergency

  purposes or made with the prior express consent of the called party) using an automatic

  telephone dialing system or an artificial or prerecorded voice ... to any telephone number

  assigned to a ... cellular telephone service." See 47 U.S.C. § 227(b)(l)(A)(iii). The TCPA

  provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

  § 227(b)(l)(A). See 47 U.S.C. § 227(b)(3).

  4.   According to findings by the Federal Communication Commission ("FCC"), the agency

  Congress vested with authority to issue regulations implementing the TCPA, such calls are

  prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient.

  5.   In 2013, the FCC required prior express written consent for all autodialed or prerecorded

  telemarketing calls ("'robocalls") to wireless numbers and residential lines. Specifically, it

  ordered that:

   [A] consumer's written consent to receive telemarketing robocalls must be signed and
   be sufficient to show that the consumer: ( 1) received "clear and conspicuous
   disclosure" of the consequences of providing the requested consent, i.e., that the
   consumer will receive future calls that deliver prerecorded messages by or on behalf
   of a specific seller; and (2) having received this information, agrees unambiguously to
   receive such calls at a telephone number the consumer designates.[] In addition, the
   written agreement must be obtained "without requiring, directly or indirectly, that the
   agreement be executed as a condition of purchasing any good or service.[]"

       In the Matter of Rules & Regulations Implementing the Tel. Consumer Prat. Act of 1991,

27 F.C.C. Red. 1830, 1844 (2012) (footnotes omitted).
                                             PARTIES

  6.   Plaintiff James Everett Shelton, at all material times hereto was located in and a resident

  of King of Prussia, Montgomery County, Pennsylvania.


                                                2
     Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 3 of 16



7.   Defendant LIRAZ YAIL LLC d/b/a LUXURY COSMETICS SPA BOUTIQUE

(hereinafter "Luxury Cosmetics"), upon information and belief, is a duly registered

Pennsylvania Limited Liability Company, has a regular place of business located inside the

King of Prussia Mall at 160 N. Gulph Road (Located on the upper level of the Court, near

California Pizza Kitchen), King of Prussia, PA 19406, and a registered company address of

1301 Reagan Ct, Norristown, PA 19403.

                               JURISDICTION AND VENUE

8.   Venue is proper because Plaintiff was at all material times located in King of Prussia,

Montgomery County, Pennsylvania when the violating telephone calls were made to him.

9.   This action is brought pursuant to the Telephone Consumer Protection Act (TCPA), 47

U.S.C. § 227 and Pennsylvania's "Cnfair Trade Practices and Consumer Protection Law", 73

P.S. § 201-1 et seq.

10. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

11. This Court has jurisdiction over this action pursuant to 47 U.S.C. § 227(b)(3), which

reads, in part:

"Private right of action. A person or entity may, if otherwise permitted by the laws or rules of
court of a State, bring in an appropriate court of that State .... (B) an action to recover for
actual monetary loss from such a violation, or to receive $500 in damages for each such
violation, whichever is greater''.

                                  FACTUAL ALLEGATIONS
12. Defendant or Defendant's agent transmitted automated calls and automated text messages

to Plaintiffs personal cellular telephone number (484-626-3942).

13. Defendant or Defendant's agent placed at least three (3) calls and two (2) text messages

to Plaintiffs cellular telephone using an "automatic telephone dialing system" or "ATDS"

promoting Defendant's products and services.

                                              3
     Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 4 of 16



14. On February 17, 2020 (President's Day) at 1:30 PM, Plaintiff received an automated call

from a telephone number which displayed on Plaintiffs caller identification as (484) 956-

0609.

15. The telemarketing call began with a distinctive click and pause after the Plaintiff

answered.

16. In fact, while waiting for a human being to arrive on the line, the Plaintiff repeatedly said

"hello" into his telephone with no response.

17. These facts, as well as the fact that this call was part of a large-scale telemarketing

campaign, demonstrate that the call was made using an automatic telephone dialing system

("ATDS" or "autodialer") as that term is defined in 47 G.S.C. § 227(a)(l ).

18. Plaintiff was then connected with a live representative, who promoted Defendant's

products and services.

19. Defendant or Defendant's agent pitched Plaintiff on Defendant's spa treatment services at

the Luxury Cosmetics Spa Boutique in the King of Prussia Mall.

20. As an incentive for :'.Vlr. Shelton to come to Defendant's store in the King of Prussia

Mall, Defendant told Plaintiff he could receive a free facial consultation at 5:00 PM the

following day if he was over the age of thirty (30) years.

21. Plaintiff is under thirty (30) years old.

22. Plaintiff was not interested in Defendant's products or services.

23. Plaintiff hung up the phone and did not give Defendant permission to call back.

24. Less than fifteen (15) minutes after the call ended, Plaintiff then received two (2)

identical automated text messages at 1:46 and 1:47 PM from the telephone number (718) 313-

4816 which both read:

                                                4
     Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 5 of 16



Hi James, this is your confirmation message for your FREE FACIAL CONSULTATION

from LUXURY COSMETICS SPA at KING OF PRUSSIA MALL!

Dated: FEBRUARY 18, 2020 (TUESDAY)
Time: 5:00 PM
Code: RJl 1041
LOCATION: LUXURY COSMETICS SPA, King of Prussia Mall- 2nct Floor, Court Section

Please be there 10 minutes before your appointment and please note that the FREE FACIAL
CONSULTATION is for 30 years old and above.We know your hard work, so treat yourself!
Congratulations!

Location link:
https://www._~google.com.Lm;t_p_sjplace/Luxury_±Cosmetics+.S_p~+Boutiquc.L$_4(),089808,-
75.78517315z/data=!4m5!3m4! lsOxO:Oxb2b03 lcOeacb295J !8m2!3d40.08-980~!4d-
75.3851731

25. On February 17, 2020, Plaintiff received a telephone call at 1:57 PM from a telephone

number which displayed on Plaintiffs caller identification as (484) 619-4110.

26. The telemarketing call began with a distinctive click and pause after the Plaintiff

answered. In fact, while waiting for a human being to arrive on the line, the Plaintiff

repeatedly said "hello" into his telephone with no response.

27. These facts indicate that the call was made using an ATDS.

28. Plaintiff was connected with a representative, who pitched Plaintiff on Defendant's spa

services and asked Plaintiff if he had received the previously-mentioned text messages.

29. Plaintiff hung up the phone without giving permission for a call back.

30. Immediately thereafter, at approximately 2: 15   P~.   Plaintiff went to Defendant's store

location on the second floor of the Court section of the King of Prussia Mall to inquire about

the telemarketing calls and text messages.

31. Upon arrival, Plaintiff was greeted by two (2) female employees.

32. Defendant's employees confirmed that the calls and text messages were from Defendant,

                                              5
            Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 6 of 16



    but told Plaintiff he was not eligible for a free spa treatment since he is under the age of thirty

    (30).

    33. On February 17, 2020 at 7 :27 PM, Plaintiff texted the number (718) 313-4816 and said

    "Stop calling me".

    34. On February 18, 2020 at 11:37 AM, Plaintiff received an automated call which displayed

    on Plaintiff's caller identification as (484) 496-8529.

    35. The telemarketing call began with a distinctive click and pause after the Plaintiff

    answered. In fact, while waiting for a human being to arrive on the line, the Plaintiff

    repeatedly said "hello" into his telephone with no response.

    36. Plaintiff was connected with a representative of Defendant or Defendant's agent.

    37. During the call, Defendant attempted to pitch Defendant's products and services to

'   Plaintiff.

    38. Plaintiff told Defendant not to call again and hung up the phone.

                 TELEPHONE CONSUMER PROTECTION ACT SPECI.FIC :FACTS

    39. This action is brought pursuant to the Telephone Consumer Protection Act (TCPA), 47

    u.s.c. § 227.
    40. This court has jurisdiction over this action pursuant to 47 U.S.C. § 227(b)(3):

    "Private right of action. A person or entity may, if otherwise permitted by ... the laws or rules
    of court of a State, bring in an appropriate court of that State .... (B) an action to recover for
    actual monetary loss from such a violation, or to receive $ 500 in damages for each such
    violation, whichever ... is greater".

    41. Defendant's calls to Plaintiff were to Plaintiffs private cellular telephone, which he uses

    for personal and residential purposes.

    42. Plaintiffs telephone number has been on the National Do-Not-Call Registry since at least


                                                   6
     Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 7 of 16



June 26, 2015.

43. Plaintiffs telephone number has been on the Pennsylvania Do Not Call Registry since at

least May 15, 2018.

44. Plaintiff is the subscriber and sole user of his cellular telephone number.

45. Plaintiff pays for each incoming and outgoing call on his telephone under an unlimited

calling arrangement with T-Mobile, as defined and set forth in 47 CFR § 64.1200(a)(l)(iii).

46. Defendant is not an organization exempt from the Telephone Consumer Protection Act

("TCPA").

47. A text message is considered a "call" under the TCP A.

48. Defendant's calls to Plaintiff were a "telephone solicitation" as defined by the TCP A.

49. Defendant's calls to Plaintiff were an "unsolicited advertisement" as defined by the

TCPA.

50. Defendant never had an "established business relationship" with Plaintiff as defined by

the TCPA.

51. Defendant never received prior express written consent to contact Plaintiff as defined by

the TCPA.

52. Plaintiff was harmed by these calls. Plaintiff was temporarily deprived of legitimate use of

his phone because the phone line was tied up during the telemarketing calls and his privacy

was improperly invaded. Moreover, these calls injured Plaintiff because they were frustrating,

obnoxious, annoying, were a nuisance and disturbed the solitude of Plaintiff. The calls caused

Plaintiffs cell phone battery's depletion, used up cellular data, and prevented Plaintiff from

otherwise using his telephone for lawful purposes.




                                              7
      Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 8 of 16



                                            COUNT I.
   CALLING A CELLULAR TELEPHOSE WITH THE USE OF AN "AUTOMATIC
                       TELEPHOSE DIALING SYSTEM" ("ATDS"),
                                   47 U.S.C. § 227(b)(l)(A)(iii)
 53. Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as though

 fully stated herein.

 54. Defendant called Plaintiffs cellular telephone using an "automatic telephone dialing

 system" as defined by the TCPA on at least five (5) occasions in violation of 47 U.S.C. §

 227(b )( 1)(A)(iii).

 55. Plaintiff was statutorily damaged at least five (5) times under 47 U.S.C. § 227(b)(3)(B)

 by the Defendant by the telephone calls and text messages described above, in the amount of

 $500.00 for each of these calls.

 56. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

 violated this subsection of the TCP A. Plaintiff requests that the court treble the damage

 amount as permitted under U.S.C. § 227(b)(3)(C) for these willful or knowing violations.

      WHEREFORE, Plaintiff James Everett Shelton respectfully requests that judgment be

  entered in his favor and against Liraz Yail LLC d/b/a Luxury Cosmetics Spa Boutique, in an

  amount of at least $2,500.00, or $7,500.00, if trebled ac; permitted by statute, plus costs and

  any other remedy deemed appropriate.

                            COUNT II:
 INITIATING A TELEPHONE SOLICITATION TO A TELEPHONE SUBSCRIBER
WHO HAS REGISTERED HIS NUMBER ON THE DO-NOT-CALL LIST AT LEAST 31
       DAYS PRIOR TO THE TELEPHONE CALL. 47 U.S.C. § 227(c)(5}(B)

 57. Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as though

 fully stated herein.

 58. Plaintiffs telephone number has been registered on the National Do-Not-Call Registry

 since at least May 21, 2004.
                                                8
         Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 9 of 16



   59. Defendant called Plaintiffs telephone at least five (5) times after Plaintiffs telephone

   had been registered on the Do Not Call Registry for at least 31 days before Defendant's calls,

   in violation of 47 C.F.R. § 64.1200(c)(2).

   60. Plaintiff was statutorily damaged at least five (5) times under 47 U.S.C. § 227(c)(5)(B)

   by the Defendant by the telephone calls described above, in the amount of $500.00 for each of

   the five (5) telephone calls.

   61. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

   violated this subsection of the TCPA. Plaintiff requests that the court treble the damage

   amount as permitted under U.S.C. § 227(c)(5)(C) for these willful or knowing violations.

       WHEREFORE, Plaintiff James Everett Shelton respectfully requests that judgment be

entered in his favor and against Liraz Yail LLC d/b/a Luxury Cosmetics Spa Boutique, in an amount

of at least $2,500.00, or $7,500.00, if trebled as permitted by statute, plus costs and any other

remedy deemed appropriate.

                                          COUNT III:
INITIATING Ai'l OUTBOUND UNWANTED SOLICITATIONTELEPHONE CALL TO
 A PERSON AFfER THEY HA VE REGISTERED THEIR TELEPHONE NUMBER ON
THE PENNSYLVANIA DO-NOT-CALL LIST, PENNSYLVANIA'S "TELE.MARKETER
                                   REGISTRATION ACT",
                                      73 P.S. § 2245.2(A)
  62. Plaintiff incorporates by reference paragraphs 1 - 42 of this Complaint as though fully

  stated herein.

  63. Defendant initiated outbound telephone calls, listed above, to Plaintiff when he had

  previously stated through his registration on the Pennsylvania Do-Not-Call list on May 15,

  2018 that he did not wish to receive any outbound telephone calls from Defendant, a violation

  of 73 P.S. § 2245(a)(2).

  64. The statutory violation described above is also a statutory violation of the Pennsylvania

                                                 9
       Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 10 of 16



   Unfair Trade and Practices and Consumer Protection Law, 73 P.S. § 2246(a).

   65. Plaintiff was statutorily damaged at least five (5) times by Defendant by the telephone

   calls described above, and additional times that maybe found through discovery in the amount

   of $100.00 for each of these telephone calls, 73 P.S. § 201-9.2(a).

   66. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

   violated this statute. Plaintiff requests that the court treble the damage amount as permitted

   under for this willful or knowing violations under 73 P.S. § 201-9.2(a).

   67. Plaintiff further requests costs as permitted under 73 P.S. § 201-9.2(a).

       WHEREFORE, Plaintiff James Everett Shelton respectfully requests that judgment be

   entered in his favor and against Liraz Yail LLC d/b/a Luxury Cosmetics Spa Boutique, in an

   amount of at least $500.00, or $1,500.00, if trebled as permitted by statute, plus costs, as

   permitted by statute, and any other remedy deemed appropriate.

                           SUMMARY OF PRAYER FOR RELIEF

       WHEREFORE, Plaintiff James Everett Shelton respectfully requests that judgment be

entered in his favor and against Liraz Yail LLC d/b/a Luxury Cosmetics Spa Boutique, in an

amount to be more fully determined at time of trial, but at least $5,500.00 or $16,500.00 if the

statutory damages are trebled for willful and/or knowing violations, as permitted by statute, as

follows:

       1. Statutory damages of $500.00 for each and every violation of 4 7 U .S.C. §
          227(b )(3)(B);

       2. Treble damages for each violation determined to be willful and/or knowing pursuant
          to 47 U.S.C. § 227(b)(3)(C);

       3. Statutory damages of $500.00 for each and every violation of 4 7 U .S.C. §
          227(c)(5)(B);


                                                10
        Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 11 of 16



        4. Treble damages for each violation determined to be willful and/or knowing pursuant
           to 47 U.S.C. § 227(c)(5)(C);

        5. Statutory damages of $100.00 for each and every violation of 73 P.S. § 201-9.2(a);

        6. Treble damages for each violation determined to be willful and/or knowing pursuant
           to 73 P.S. § 201-9.2(a);

        7. Costs as permitted under 73 P.S. § 201-9.2(a);

        8. Injunctive relief requiring Defendant to cease contacting the Plaintiff in violation of

               the TCPA.

        9. Any and all other relief that the Court deems just and proper.
                                                                  ~espectfully           Submitted,
               Dated: February 27, 2020                           ~            £.. ~o.M,o
                                                                            James Everett Shelton
                                                                        316 Covered Bridge Road
                                                                        King of Prussia, PA 19406
                                                                                   (484) 626-3942
                                                                        Jeshelton595@gmail.com

                                                                                   Plaintiff, Pro Se



                                          VERU'ICATION:

I, JAMES E. SHELTON, Plaintiff, Pro Se, verify that the facts set forth in this complaint are true

and correct to the best of my knowledge, information, and belief. I understand that the statements

made herein are subject to the penalties of 18 PA. C.S. § 4904 related to unsworn falsification to

authorities.

Dated: February 27, 2020

                                                                            JAMES E. SHELTON




                                                 11
Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 12 of 16




                 EXHIBIT A
         Automated Text messages from
                  Defendant
212712020
                   Case 2:20-cv-01114-CMR DocumentIMG_8098
                                                   1 Filed PNG
                                                             02/27/20 Page 13 of 16

   1111 T-Mobile        ?                     2:24 PM                          @ 99%(MR)•t


     <
                                      +1 (718) 313-4816)
                     --··----

                                       Text Message
                                     Mon, Feb 17, 1:46 PM


      ' Hi James, this is your
        confirmation message for your
            FREE FACIAL CONSULTATION
            from LUXURY COSMETICS SPA
            at KING OF PRUSIA MALL!

      I     Date: FEBRUARY 18, 2020
            (TUESDAY)
            Time: 5:00 PM
            Code: RJ11041
      , LOCATION: LUXURY
        COSMETICS SPA, King of
            Prusia Mall - 2nd Floor, Court
            Section

            Please be there 10 minutes
            before your appointment and
            please take note that the FREE
            FACIAL CONSULTATION is for
            30 years old and above . We
            know your hard work, so treat




https ./tma1I google.com/mail/u/0/#tnbox/FMfcgxwGDWwJIXxwdJHnGICvbsCHVpML?projector-1 &messagePartld=O 1   1/1
212712020
                    Case 2:20-cv-01114-CMR Document IMG_8099
                                                     1 FiledPNG
                                                              02/27/20 Page 14 of 16
   1111 T-Mobile ~                                               2:24 PM                                      @ 99% {I   )1t


     <
                                        +1 (718) 313-4816)
            QVCIQ•       I ""' I 1 V"""T   r

            LOCATION: LUXURY
            COSMETICS SPA, King of
            Prusia Mall - 2nd Floor, Court
            Section

            Please be there 10 minutes
            before your appointment and
            please take note that the FREE
            FACIAL CONSULTATION is for
            30 years old and above.We
            know your hard work, so treat
            yourself!
            Congratulations!

            Location Link: h
            www.google.          glace/
            Luxur)!+Cosmetics+SQa+Bouti ~
      1
            gue{
                    .089808                                                            73115z[ '




                                                                                            *'   ~"«~..,,,,
                                        ,.,.,   •<;.   _,,,,,,   "'°"""        "   '   0'
                                                                          '"""'~'*"'*'""'i'f.»<~




https .//mall google com/mail/u/0/#inbox/FMfcgxwGDWwJ IXxwdJHnGICvbsCHVpML ?proiector= 1&messagePartld =O .3                   1/1
212712020                                                                 IMG_8100 PNG
                    Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 15 of 16
   1111 T-Mobile         ?                      2:24 PM                            @    99%!1R11) 1 f


     <
                                        +1 (718) 313-4816)
             - - - - - - - - · - ------ -· - - -
            Hi James, this is your
            confirmation message for your
            FREE FACIAL CONSULTATION
            from LUXURY COSMETICS SPA
            at KING OF PRUSIA MALL!

            Date: FEBRUARY 18, 2020
            (TUESDAY)
            Time: 5:00 PM
            Code: RJ11041
            LOCATION: LUXURY
            COSMETICS SPA, King of
            Prusia Mall - 2nd Floor, Court
            Section

            Please be there 10 minutes
            before your appointment and                                                     1 :47 PM

            please take note that the FREE
            FACIAL CONSULTATION is for
            30 years old and above.We
            know your hard work, so treat
            yourself!
            Congratulations!




https I tma1I.google .com/mail/u/0/#inbox/F MfcgxwGDWwJIXxwdJHnGICvbsCHVpML ?proiector-1 &messagePartld =O 5   1/1
212712020                                                               IMG_8101.PNG
                   Case 2:20-cv-01114-CMR Document 1 Filed 02/27/20 Page 16 of 16
      1111 T-Mobile     ?                      2:24 PM                           @ 99%(            )1+


       <
                                       +1 (718) 313-4816)
  ·   ---~
        1   -Se_c_t-io_n_ ----------------                                          -- ·------ ·

             Please be there 10 minutes
             before your appointment and                                                   1:47 PM

             please take note that the FREE
             FACIAL CONSULTATION is for
             30 years old and above.We
             know your hard work, so treat
             yourself!
             Congratulations!

             Location Link:




                                     Mon, Feb 17, 7:27 PM


                                                                                          7:27 PM




https /tma1l .google .com/ma1Vu/0/#1nbox/FMfcgxwGDWwJIXxwdJHnGICvbsCHVpML ?projector= 1&messagePartld=O 7   1/1
